Name: Commission Regulation (EEC) No 3431/82 of 17 December 1982 extending Regulation (EEC) No 1193/81 fixing, in respect of the 1980 crop, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 / 16 Official Journal of the European Communities 22. 12. 82 COMMISSION REGULATION (EEC) No 3431/82 of 17 December 1982 extending Regulation (EEC) No 1193/81 fixing, in respect of the 1980 crop, export refunds for raw tobacco June 1983 , in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1980 crop by Commission Regulation (EEC) No 1193/81 of 30 April 1981 (3), as last amended by Regulation (EEC) No 1687/82 (4); Whereas the final date for granting those refunds was set at 30 December 1982 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds for these varieties until 30 The date '31 December 1982 appearing in Article 2 of Regulation (EEC) No 1193/81 is hereby replaced by '30 June 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 27 . (3) OJ No L 121 , 5 . 5 . 1981 , p . 25 . (4) OJ No L 186, 30 . 6 . 1982, p . 29 .